Citation Nr: 1120973	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-30 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension as secondary to service-connected diabetes mellitus (DM).

2.  Entitlement to service connection for hypertension as secondary to 
service-connected DM.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) as secondary to service-connected posttraumatic stress disorder PTSD.

4.  Entitlement to service connection for peripheral neuropathy of the right foot as secondary to service-connected DM.

5.  Entitlement to service connection for peripheral neuropathy of the left foot as secondary to service-connected DM.

6.  Entitlement to service connection for peripheral neuropathy of the right hand as secondary to service-connected DM.
7.  Entitlement to service connection for peripheral neuropathy of the left hand as secondary to service-connected DM.

8.  Entitlement to an initial compensable evaluation for service-connected residual scar from stomach surgery (stomach scar).

9.  Entitlement to an effective date earlier than March 7, 2008 for service connection for stomach scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969 and from April 1971 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  

The Veteran testified before the undersigned Veterans Law Judge sitting in Washington, D.C. in March 2011, and a transcript of the hearing is of record.

The now-reopened claim of service connection for hypertension as secondary to service-connected DM and the other service connected claims on appeal are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The original claim of service connection for hypertension as secondary to service-connected DM was denied by an unappealed rating decision in February 2008.  

2.  The additional evidence received subsequent to the February 2008 rating decision is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim of service connection for hypertension as secondary to service-connected DM.  

3.  The medical evidence shows a 7 centimeter (cm) x 1 millimeter (mm) scar of the abdomen without functional impairment.

4.  The Veteran's claims for service connection for a stomach disability were denied by VA in January 1970 and September 1972.  The Veteran was notified of each of these denials and did not timely appeal.  The Veteran attempted to reopen his claim for a stomach disability in July 1975, and a letter was sent to the Veteran in September 1975 requesting additional evidence; the Veteran failed to respond to the letter.

5.  A claim of service connection, construed as seeking service connection for a stomach disorder, was received by VA on March 7, 2008.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision which denied entitlement to service connection for hypertension as secondary to service-connected DM is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the February 2008 decision is new and material with respect to the issue of service connection for hypertension as secondary to 
service-connected DM and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for the assignment of a compensable evaluation for 
service-connected stomach scar are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7310-7802 (2010).

4.  The criteria for an effective date earlier than March 7, 2008 for the award of service connection for a stomach scar have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran letters in December 2008 and March 2009, prior to adjudication, that informed him of the requirements to establish entitlement to service connection, to include on a secondary basis, and to establish an earlier effective date.  

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims file after each of the letters.  

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in both of the letters on disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  An examination of the stomach scar was conducted in December 2008.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his March 2011 hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the March 2011 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  

The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).

As to the claim for whether new and material evidence has been submitted to reopen the claim for service connection for hypertension as secondary to 
service-connected DM, because the Board is reopening, there need not be a discussion on whether the duty to notify has been met, as the Veteran's claim has been successful and any error was not prejudicial.  


Analyses of the Claims

New and Material Evidence Claim

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The issue of service connection for hypertension as secondary to service-connected DM was originally denied by a rating decision dated in February 2008 because there was no diagnosis of hypertension.  The Veteran was notified of the denial later in February 2008, and he did not timely appeal.

The evidence on file at the time of the February 2008 RO decision consisted of the Veteran's service treatment records, a July 2007 VA evaluation, and VA treatment records dated from August 2006 through September 2007.    

The Veteran's service treatment records reveal a blood pressure reading in February 1972 of 132/90 but no diagnosis of hypertension.  His cardiovascular system was noted to be normal on examination in February 1972.  Blood pressure readings on VA diabetes evaluation in July 2007 were 106/83.  Postservice VA treatment records reveal a blood pressure reading of 133/83.  There was no diagnosis of hypertension.

Evidence received after February 2008 consists of private and VA treatment records dated from December 2001 to June 2010, a March 2011 hearing transcript, and written statements by and on behalf of the Veteran.

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be postservice evidence of hypertension due to service.  

The evidence received after February 2008 includes a diagnosis in VA treatment records dated in December 2008 of hypertension, well controlled.  

The December 2008 VA treatment report is new and material.  It is new because it was received by VA after February 2008 and it is material because it raises a reasonable possibility of substantiating the claim - i.e., it indicates the possibility that the Veteran has hypertension due to service-connected DM.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the standard for the reopening of claims is low, and that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element; and that the standard for providing VA medical examinations is low).

Therefore, new and material evidence has been submitted and the claim for service connection for hypertension as secondary to service-connected DM is reopened.


Increased Rating Claim

The Veteran was granted service connection for a stomach scar by rating decision in April 2009, which assigned a noncompensable rating effective March 7, 2008 under Diagnostic Codes 7310-7802.  The Veteran timely appealed.  

The Veteran has contended, including at his March 2011 hearing, that the 
service-connected disability at issue is more severely disabling than is reflected by the currently assigned rating.  Because this disability is not shown to manifest the symptomatology required for a higher rating under the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claim, the claim will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Under the schedule of ratings for the digestive system, residuals of stomach injury (Diagnostic Code 7310) are to be rated as peritoneal adhesions under Diagnostic Code 7301.  38 C.F.R. § 4.114 (2010).  Under Code 7301, ratings for adhesions will be considered when there is history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbances of motility, actual partial obstruction, reflex disturbances, presence of pain.  38 C.F.R. § 4.114, Diagnostic Code 7301.

Ratings under Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Under Diagnostic Code 7301, a noncompensable evaluation is warranted for mild symptoms.  A 10 percent evaluation is warranted for moderate symptoms: pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent evaluation is warranted for moderately severe symptoms: partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent evaluation is warranted for severe symptoms: definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  38 C.F.R. § 4.114.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 for disfigurement of the head.  A 10 percent rating is assigned when there is one characteristic of disfigurement.  A 30 percent rating is warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, or lips), or with 2 or 3 characteristics of disfigurement.  A 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of 2 features or paired sets of features, or with 4 or 5 characteristics of disfigurement.  The eight characteristics of disfigurement are (1) scar five or more inches in length; (2) scar at least one-quarter inch (.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches; (6) skin texture abnormal in an area exceeding six square inches; (7) underlying soft tissue missing in an area exceeding six square inches; and (8) skin indurated and inflexible in an area exceeding six square inches.

Scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant a 10 percent for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is warranted for an area or areas of such scars exceeding 12 square inches (77 sq.cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).

Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2010).

A 10 percent rating is warranted for scars which are superficial and unstable.   38 C.F.R. § 4.118, Diagnostic Code 7803 (2010).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.

A 10 percent rating is warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).

Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).

Effective October 23, 2008, VA revised the criteria for the evaluation of scars to allow for separate evaluations for scars that are both disfiguring and painful.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  As the July 2010 statement of the case has applied both the new and old regulations, the Board will do the same.

Under the most recent criteria, Diagnostic Code 7804 pertains to evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, 20 percent rating for three or four scars, and 30 percent rating for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.

Diagnostic Codes 7801 and 7802 continued to provide for assignment of disability evaluations on the basis of surface area of the affected scars.

The revised Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under another appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (effective October 23, 2008).

VA examination in December 2008 revealed a suprapubic horizontal 7 cm x 1 mm linear scar.  There was no pain or adherence to underlying tissue, no elevation, no depression on palpation, no underlying soft tissue damage, no inflammation, no edema, no keloid formation, and no limitation of motion due to the scar.  The diagnosis was abdominal scar secondary to excision of a benign cyst.  The examiner noted that there was no reported functional impairment.

The Veteran testified at his March 2011 hearing that he had stomach pain in the area of the scar.

The Veteran's stomach scar was considered superficial, nonadherent, and without pain on motion or residual functional impairment when examined in December 2008.  Consequently, a compensable evaluation is not warranted under either the previous or revised Diagnostic Code 7804.  As the Veteran's scar was reported to be 7 cm x 1 mm in size, it does not come close to covering an area of 144 square inches or greater, which means that a compensable evaluation also cannot be assigned under Diagnostic Code 7802.  Diagnostic Code 7800 is inapplicable as it covers scars on the head, face, and neck only.  There has been no showing that the scar involves underlying tissue, and Diagnostic Code 7801, which is for deep scars, is therefore not appropriate.  The previous Diagnostic Code 7803 was for unstable scars, which is also not applicable in this case.  

Diagnostic Code 7805, which provides for rating scars based on limitation of the affected part, does not warrant a compensable evaluation in this case because the medical evidence shows that the Veteran's service-connected stomach scar does not produce any limitation of function.  Moreover, as there are no clear residuals of stomach injury, the Veteran's stomach scar would not be rated as peritoneal adhesions under Diagnostic Code 7301.

While the Veteran is competent to report his stomach scar symptoms, the record does not support a finding of any adverse symptoms due solely to the abdominal scar, as the Veteran has indicated his stomach pain is apparently not due to the scar.  Consequently, the evidence does not show the severity required for a higher schedular rating based on the applicable symptomatology for a scar.   

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The schedular evaluations in this case are not inadequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected stomach scar, as noted above, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2010).

These VA findings do not indicate that the Veteran's stomach scar causes "marked" interference with employment or caused frequent periods of hospitalization.  In fact, the evidence on file reveals that the Veteran's stomach scar does not cause any functional impairment.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for service-connected stomach scar, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Earlier Effective Date Claim

The Veteran's initial claim for service connection for a stomach disorder, which was received by VA in July 1969, was denied by letter in January 1970.  The Veteran did not timely appeal.  The Veteran attempted to reopen his claim for service connection for a stomach disorder in June 1972, which was denied by letter in September 1972.  The Veteran did not timely appeal.  The Veteran next attempted to reopen his claim for a stomach disability in July 1975.  A September 1975 letter from VA to the Veteran requested additional evidence; the Veteran failed to timely respond.  Because the Veteran failed to respond to the September 1975 letter, the July 1975 claim is considered abandoned.  38 C.F.R. § 3.158 (2010).  Therefore, these denied and abandoned claims cannot serve as any basis for the assignment of an earlier effective date for service connection.

The next correspondence from the Veteran on the issue of service connection for a stomach disorder was not received by VA until June 27, 2008.  However, an April 2009 rating decision granted service connection for a stomach scar and assigned a noncompensable evaluation effective March 7, 2008, which is actually the date of a claim for service connection for PTSD.  The Veteran timely appealed this effective date.  

The Veteran argues that the effective date should be retroactive to the 1970's since the Veteran has had abdominal problems since service and he applied for service connection at that time.  However, according to the applicable regulations, the date of entitlement to an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  The date of an award of service connection based on a claim reopened after final disallowance will be the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

As this is a claim involving a claim to reopen after final disallowance, the effective date would be the later of the date of receipt of claim or the date entitlement arose.  Consequently, even if the Veteran has had a stomach disorder since service that resulted in his stomach scar, the effective date would normally be the date of claim, June 27, 2008.  Because the current effective date is actually earlier than June 27, 2008, an effective date prior to March 7, 2008 is not warranted.


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for hypertension as secondary to service-connected DM, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  

A compensable rating for service-connected scar of the stomach is denied.

An effective date prior to March 7, 2008 for service connection for a scar of the stomach is denied.


REMAND

The Board has found that the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for hypertension as secondary to service-connected DM.  

Although the December 2008 treatment record is new and material with respect to the issue of service connection for hypertension as secondary to service-connected DM, there is no nexus opinion linking this hypertension to service-connected DM.  Consequently, additional development is needed prior to final Board adjudication.

With respect to the issues of service connection for peripheral neuropathy of the extremities as secondary to DM and service connection for GERD secondary to PTSD, the Veteran testified in March 2011 that there are additional relevant treatment records that have not been added to the claims files.  Additionally, there is no nexus opinion on file on whether the Veteran has peripheral neuropathy due to service-connected DM.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2010), an examination will be requested whenever VA determines, as in this case, that there is a need to confirm the existence and to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2010).  

Therefore, the case is REMANDED to the AMC/RO for the following actions:  

1.  The AMC/RO will take appropriate action to contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for any health care providers, including VA, who may possess additional records, both VA and non-VA, pertinent to treatment involving hypertension, peripheral neuropathy, or gastrointestinal disability that are not currently on file, to include Dr. Hendizadeh.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the AMC/RO should obtain and associate with the file all records that are not currently on file.  If the AMC/RO is unsuccessful in obtaining any such records identified by the Veteran, it should inform the Veteran of this and request him to provide a copy of the outstanding medical records if possible.
  
2.  The AMC/RO will then schedule the Veteran for a VA examination by an appropriate health care provider to determine the etiology of his hypertension and his peripheral neuropathy of the extremities.  The following considerations will govern the examination:

a.  The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with this examination.   The examination report must reflect review of pertinent material in the claims folder.  

b.  After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran currently has hypertension and/or peripheral neuropathy of the extremities that is etiologically related to his service-connected DM.  

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must so state.

d.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

4.  Thereafter, the AMC/ RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

6.  Following completion of all indicated development, the AMC/RO will readjudicate the reopened claim of service connection for hypertension as secondary to 
service-connected DM, and will readjudicate the claims for service connection for peripheral neuropathy of the feet and hands as secondary to service-connected DM and the claim for service-connection for GERD as secondary to 
service-connected PTSD, to include consideration of all of the evidence on file.  If any of the benefits sought on appeal remains denied, the Veteran will be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran will then be given an appropriate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


